Name: Regulation (EEC) No 1469/74 of the Council of 4 June 1974 on granting special aid for certain wrapper leaf tobaccos
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 6 . 74 Official Journal of the European Communities No L 165/ 1 I (Acts whose publication is obligatory) REGULATION (EEC) No 1469/74 OF THE COUNCIL of 4 June 1974 on granting special aid for certain wrapper leaf tobaccos correct this situation, the sale of these remaining quantities at prices comparable to those offered by the common organization of the market should be ensured by the granting of aid ; whereas since these tobaccos have gone through initial processing and market preparation, aid should be granted to those processing them ; Whereas , in order to ensure that only well-founded claims for aid are honoured, grants shall be restricted to the quantities registered with the competent Italian authorities ; Whereas the amount of aid may be determined on the basis of the premium fixed for 1970 crop leaf tobacco adjusted to processing costs for baled tob ­ acco, a percentage representing the normal difference between tobacco prices in 1970 and those obtaining prior to them being subtracted from the resultant amount ; Whereas , by way of derogation from Council Regu ­ lation No 17/64/EEC (3 ) of 5 February 1964 on the conditions for granting aid from the European Agri ­ cultural Guidance and Guarantee Fund , as last amended by Regulation (EEC) No 847/72 ( 4 ), relevant expenditure incurred by the Italian Government should be financed by the Fund under the 1970 accounting year, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof ; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Par ­ liament ; Whereas the common organization of the market in raw tobacco was established by Council Regulation (EEC) No 727/70 ( J ) of 21 April 1970, as last amen ­ ded by the Act of Accession ( 2 ); whereas the price system laid down in Articles 2 to 7 of that Regu ­ lation was applicable for the first time to the 1970 crop ; Whereas , before the entry into force of the common organization of the market, most tobacco produced in the Community benefited from a guaranteed price, granted by the national market organization, under which tobacco harvested before 1970 was sold ; Whereas for certain varieties which did not benefit from guarantees by the national market organization, the transition to the common system has given rise to certain problems ; whereas , in the case of Round Tip, Scafati and Sumatra I , the drop in the inter ­ national trading price of these varieties of wrapper leaf tobaccos has hampered the sale of quantities harvested in Italy prior to the entry into force of Regulation (EEC) No 727/70 and caused stocks to accumulate ; Whereas the sale of these stocks  which do not benefit from the premium laid down by the common organization of the market  has accordingly occa ­ sioned considerable losses to processors and has affected producers in turn ; whereas, in order to HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1968 and 1969 crop Round Tip, Scafati and Sumatra I varieties of baled tobacco produced in the Community, special aid shall be granted to (*) OJ No L 94, 28 . 4. 1970, p. 1 . (2) Oj No L 73 , 27. 3 . 1972, p. 14. (3) OJ No 34, 27. 2 . 1964, p . 586/64. (4) OJ No L 100, 27. 4. 1972, p. 4. No L 165 /2 Official Journal of the European Communities 20 . 6 . 74 the natural or legal persons responsible for initial processing and market preparation of quantities registered with the competent authorities in the Mem ­ ber State concerned . 2 . The aid shall amount to 4-449 units of account per kilogramme of baled tobacco . Article 2 By way of derogation from Articles 5 and 6 of Regu ­ lation No 17/64/EEC, expenses borne by the Italian Republic in respect of the tobacco referred to in Article 1 , held in stock at the time when Regulation (EEC) No 727/70 was implemented , shall be financed by the Guarantee Section of the European Agricul ­ tural Guidance and Guarantee Fund as coming under the 1970 accounting year. The regulations governing this period shall , therefore, apply to these expenses . Article 3 Rules for applying this Regulation, including those relating to administrative supervision, shall be adop ­ ted in accordance with the procedure laid down in Article 17 of Regulation (EEC) No 727/70 . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 4 June 1974 . For the Council The President J. ERTL